Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 10/22/2021. Amendments of claims 1, 9 and 12 are acknowledged.

Allowable Subject Matter
Claims 1 to 6 and 8 to 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed sheet folding device comprising: 
forming belts which are disposed on both sides in a transfer direction of a corrugated fiberboard and move to a center side in a width direction of the corrugated fiberboard toward a downstream side in the transfer direction of the corrugated fiberboard so as to press and bend both end portions of the corrugated fiberboard in the width direction from outside; and 
forming rollers which are disposed on the center side in the width direction of the corrugated fiberboard from the forming belts on both sides in the transfer direction of the corrugated fiberboard and come into contact with inner sides of both bending portions of the corrugated fiberboard in the width direction, wherein the forming rollers are disposed on an upstream side in the transfer direction of the corrugated fiberboard from a 90 degrees bending position of the corrugated fiberboard, and 
wherein the forming roller includes a protrusion portion in which an intermediate portion in a thickness direction of the forming roller protrudes outward in a radial direction of the forming roller, an inner peripheral surface on a center side in the width direction of the corrugated fiberboard from the protrusion portion, and an outer peripheral surface on an end side in the width direction of the corrugated the forming rollers include rollers having an asymmetrical contact surface contacting the corrugated fiberboard, with respect to a plane which is perpendicular to a rotation axis direction of the forming roller and intersects an outermost portion of the protrusion portion in the radial direction.
Several references on the record disclose sheet folding devices comprising forming belts and forming rollers, such as Takahashi (JP Publication S57-136731, 1982), Duer (2013/0184135) and Wiklund (US 2009/0203509). In relation to the “forming rollers” the most similar art of record would be Wiklund (US 2009/0203509) which discloses “forming rollers” (Figure 18, creasing wheels 82) that include a protrusion portion and peripheral surfaces, but the contact surface of the rollers actually contacting the corrugated fiberboard is symmetrical with respect to a plane which is perpendicular to a rotation axis direction of the forming roller and intersects an outermost portion of the protrusion portion in the radial direction. Other references such as Tsukasaki (US 4041849) describe asymmetrical rollers on a sheet folding machine (Figure2), but not the forming rollers but the equivalent to the “impression rollers” of the invention, Herfurth (US 2017/0057191) also discloses symmetrical “forming rollers” (Figures 5 and 6). Surely there are asymmetrical rollers being used in particular for creasing cardboard, but not as “forming rollers” as claimed.

Regarding Claim 9:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed sheet folding method comprising: 
a step of bending both end portions in a width direction of the corrugated fiberboard up to before 90 degrees by a forming belt in a state where a bending position of a transferred corrugated fiberboard is supported by forming rollers; and a step of bending the both end portions in the width direction of the corrugated fiberboard up to 180 degrees by the forming belt in a state where the bending position of the transferred corrugated fiberboard is supported by a guide plate, 
wherein the forming roller includes a protrusion portion in which an intermediate portion in a thickness direction of the forming roller protrudes outward in a radial direction of the forming roller, an inner peripheral surface on a center side in the width direction of the corrugated fiberboard from the protrusion portion, and an outer peripheral surface on an end side in the width direction of the corrugated fiberboard from the protrusion portion, and wherein the forming rollers include rollers having an asymmetrical contact surface, with respect to a plane which is perpendicular to a rotation axis direction of the forming roller and intersects an outermost portion of the protrusion portion in the radial direction.
As indicated above for Claim 1, several references on the record disclose sheet folding devices comprising forming belts and forming rollers, such as Takahashi (JP Publication S57-136731, 1982), Duer (2013/0184135) and Wiklund (US 2009/0203509). In relation to the “forming rollers” the most similar art of record would be Wiklund (US 2009/0203509) which discloses “forming rollers” (Figure 18, creasing wheels 82) that include a protrusion portion and peripheral surfaces, but the contact surface of the rollers actually contacting the corrugated fiberboard is symmetrical with respect to a plane which is perpendicular to a rotation axis direction of the forming roller and intersects an outermost portion of the protrusion portion in the radial direction. Other references such as Tsukasaki (US 4041849) describe asymmetrical rollers on a sheet folding machine (Figure2), but not the forming rollers but the equivalent to the “impression rollers” of the invention, Herfurth (US 2017/0057191) also discloses symmetrical “forming rollers” (Figures 5 and 6). Surely there are rollers with asymmetrical contact surfaces being used in particular for creasing cardboard, but not as “forming rollers” as claimed. Note also that several references, such as Weishew (US 6508751) disclose asymmetrical rollers (Figures 4 and 5) taking in consideration the collars used to attach them to the shafts, but the “contact area” as claimed is symmetrical.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731